Citation Nr: 0516792	
Decision Date: 06/21/05    Archive Date: 06/27/05

DOCKET NO.  00-16 559A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for scar, right 
shoulder.

2.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for 
degenerative joint disease of the lumbar spine with 
scoliosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

April Maddox, Associate Counsel


INTRODUCTION

The veteran had active military service from December 1990 to 
July 1991.  In addition, she also has many years of service 
in the Reserves, with numerous periods of active duty for 
training and inactive duty training.  With particular 
reference to this appeal, there is evidence that he had 
active duty for training (ACDUTRA) from September 21, 1996 
through September 22, 1996.   

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from rating decisions dated in 
September 1999 and August 2001 of the Department of Veterans 
Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  
The veteran testified before the RO at a hearing in January 
2003.  The transcript is associated with the claims folder.

In March 2005, the veteran's representative withdrew the 
veteran's request for a hearing before a member of the Board 
of Veterans' Appeals.  

The issue regarding degenerative joint disease of the lumbar 
spine with scoliosis is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

The preponderance of evidence shows that the veteran has a 
scar on her right shoulder that was incurred during ACDUTRA.  



CONCLUSION OF LAW

Service connection for scar, right shoulder is established.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Board observes that the Veterans Claims Assistance Act of 
2000 (VCAA), 38 U.S.C.A. §§ 5100 et seq. (West 2002), 
eliminated the requirement for a well-grounded claim, 
enhanced VA's duty to assist a claimant in developing facts 
pertinent to his claim, and expanded VA's duty to notify the 
claimant and his representative, if any concerning certain 
aspects of the claims development.  VA promulgated 
regulations that implement these statutory changes.  38 
C.F.R. §§ 3.102, 3.159, 3.326(a) (2004).

Review of the claims folder reveals compliance with both the 
notice and assistance requirements of the VCAA.  In an August 
2001supplemental statement of the case (SSOC), the RO 
explained the requirements for establishing service 
connection, explained that it would obtain VA records, as 
well as records from private physicians, other agencies, or 
employment records, if the veteran provided sufficient 
information to request them.  The RO has also properly 
pursued obtaining all evidence described by the veteran.  
Given the favorable disposition of the claim, any defect in 
notice or assistance would not result in any prejudice to the 
veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  
Accordingly, the Board finds that the duties of notice and 
assistance with respect to this claim have been met.

Analysis

Service connection may be granted if the evidence 
demonstrates that a veteran has a current disability 
resulting from an injury or disease incurred or aggravated in 
active military service.  38 U.S.C.A. § 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303(a) (2004).  Veteran status is the 
first element required for a claim for disability benefits.  
D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000).  A 
"veteran" is a person who served in the active military, 
naval or air service, and who was discharged or released 
therefrom under conditions other than dishonorable.  38 
U.S.C.A. § 101(24); 38 C.F.R. § 3.1(d).  

Active military, naval or air service includes any period of 
active duty for training (ACDUTRA) during which the 
individual concerned was disabled or died from a disease or 
injury incurred in the line of duty.  38 U.S.C.A. § 101(24); 
38 C.F.R. § 3.6(c)(1).  ACDUTRA is, inter alia, full-time 
duty in the Armed Forces performed by Reserves for training 
purposes or by members of the National Guard of any state.  
38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c)(1).

Active military, naval or air service also includes any 
period of inactive duty training (INACDUTRA) during which the 
individual concerned was disabled or died from an injury 
incurred or aggravated in the line of duty.  38 U.S.C.A. 
§ 101(24); 38 C.F.R. § 3.6(a).  INACDUTRA means, inter alia, 
duty other than full-time duty prescribed for Reserves or the 
National Guard of any state.  38 U.S.C.A. § 101(23); 38 
C.F.R. § 3.6(d).

Therefore, for disorders claimed to have been incurred or 
aggravated during ACDUTRA or INACDUTRA, the appellant must 
establish a service-connected disability in order to achieve 
status as a veteran.  Paulson v. Brown, 7 Vet. App. 466, 470 
(1995).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

A disorder may be service connected if the evidence of record 
reveals that the veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  Evidence that relates the current 
disorder to service must be medical unless it relates to a 
disorder that may be competently demonstrated by lay 
observation.  Savage, 10 Vet. App. at 495-97.  Disorders 
diagnosed after discharge may still be service connected if 
all the evidence, including pertinent service records, 
established that the disorder was incurred in service.  38 
C.F.R. § 3.303(d). 
 
When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is afforded the claimant.  
38 U.S.C.A. § 5107(b).

The veteran contends that service connection for her right 
shoulder scar is warranted.  The veteran has claimed that in 
mid-September 1996 she participated in an "FTX" exercise 
near Lake Front during ACDUTRA.  She claims that she was 
appointed as a casualty during the exercise and that she was 
made to lie on the ground in a wooded area when something bit 
her on her right shoulder.  The veteran claims that she 
treated the burning sensation in her right shoulder for 
nearly two weeks with home remedies, such as alcohol, until 
it got so bad that she presented to the Ochsner Foundation 
Hospital Emergency Room in early October 1996.  When the 
doctors at Ochsner could not help her, the veteran claims 
that she presented to the emergency room at her local VA 
hospital.  A specialist at the VA Hospital was called in and 
determined that the veteran had been bitten by a brown 
cluster spider.

In this case, the Board finds that service connection for 
scar, right shoulder is warranted.  The veteran's reserve 
unit training records are unavailable, however, the veteran 
has submitted a wage and earning statement dated October 9, 
1996 showing "unit training assembly" from September 21, 
1996 to September 22, 1996.  

The veteran presented to Ochsner Clinic Foundation on October 
2, 1996, approximately two weeks after her mid-September 1996 
ACDUTRA.  At that time she complained of a right posterior 
shoulder lesion for two weeks.  The veteran stated that the 
lesion initially presented as circular raised pruritic area 
and over the course of two weeks increased in size and became 
discolored with erythema surrounding.  Also, the lesion 
became painful.  The veteran reported that she tried to treat 
the lesion with several home remedies, including alcohol, 
bleach, cortisone cream, and bacitracin ointments.  At that 
time, she denied insect bites, trauma, and being in contact 
with any animals.  The veteran was referred to a dermatology 
specialist and diagnosed with maculopapular rash, melanoma.  

Also of record are VA outpatient treatment records dated from 
October 2, 1996 through October 11, 1996.  The October 2, 
1996 record shows a history of a macular lesion that itches 
and burns for two weeks.  The diagnosis was "probable 
bite."  On October 3, 1996 the veteran presented again, this 
time reporting a history of insect bite.  This report states 
that the veteran's lesion had grown from "dime size" to 
"quarter size" and had changed color, from "skin color" to 
"black." 

The veteran was afforded a VA examination in April 1997 to 
determine the etiology of her current rash, right shoulder.  
At the time of the examination, the veteran reported a 
history of a scar on her right shoulder which was incurred 
while on reserve duty in September 1996.  She was seen at the 
VA Medical Center (VAMC) in New Orleans for a painful 
ulcerating lesion on her right shoulder and the conclusion 
was likely a brown recluse spider bite.  The examiner was 
reportedly one of the doctors who saw her during these visits 
to the VAMC.  She was reportedly treated with ointments and 
after a great deal of time the wound healed and a keloid 
formation developed.  At the time of the examination the 
veteran was receiving steroid injections for her shoulder.  
She was having burning, but since getting the steroid 
injections, the burning had stopped.  On physical 
examination, the examiner noted an irregularly shaped, 
slightly raised, but not raised enough to measure scar that 
is approximately 1 1/2 inch by at its widest 1 inch scar on the 
patient's right shoulder.  The examiner also noted that the 
veteran had full use of her right shoulder.  The diagnosis 
was scar right shoulder.  

In this case, the Board finds that the veteran's right 
shoulder scar was at least as likely as not incurred during 
her September 21, 1996 - September 22, 1996 ACDUTRA.  The 
veteran has submitted evidence showing ACDUTRA in mid-
September 1996.  There is also sufficient evidence showing 
that the veteran developed a lesion on her right shoulder in 
mid-September (i.e., two weeks prior to October 2, 1996).  
Furthermore, the April 1997 VA examiner, through the clinical 
history section of the examination, implies that he treated 
the veteran for a service incurred spider bite in 
approximately September 1996.  Resolving all reasonable doubt 
in favor of the veteran, the Board finds these facts provide 
a plausible basis to conclude that the current scar on the 
veteran's right shoulder is a residual of a spider bite 
incurred during ACDUTRA in September 1996.     


ORDER

Service connection for scar, right shoulder, is granted.


REMAND

Review of the claims folders fails to reveal notice from the 
RO to the veteran that complies with VCAA notice 
requirements.  With respect to the claim to reopen the 
veteran's previously denied claim for service connection for 
a low back disorder based on new and material evidence, there 
does not appear to be any documentation showing the RO 
explained 1) what evidence is needed to reopen the veteran's 
claim, if any, 2) which portion of that evidence, if any, the 
veteran has the responsibility to provide, and 3) which 
portion of that evidence, if any, the VA is obligated to 
obtain or will attempt to obtain on the veteran's behalf.   
See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Charles 
v. Principi, 16 Vet. App. 370 (2002).  Therefore, a remand to 
the RO is required in order to correct this deficiency.  See 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003).

Accordingly, the case is REMANDED for the following action:

1.  The RO should notify the veteran and 
her representative of any information or 
lay or medical evidence not previously 
provided that is necessary to 
substantiate her claim to reopen a 
previously denied claim for service 
connection for a low back disorder based 
on new and material evidence.  The notice 
should indicate what information or 
evidence should be provided by the 
claimant and what information or evidence 
VA will attempt to obtain on the 
claimant's behalf.

2.  The RO should then review the 
record and ensure that all the above 
actions are completed.  When the RO is 
satisfied that the record is complete, 
and if additional evidence is 
obtained, the claim should be 
readjudicated.  If the claim remains 
denied the RO must furnish the 
claimant and her representative with a 
Supplemental Statement of the Case 
(SSOC) and allow the claimant an 
opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                     
______________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


